NUMBER 13-01-031-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI



 IN THE ESTATE OF VERNON E. BEHELER



On appeal from the County Court at Law No. 1
of Angelina County, Texas.



 O P I N I O N
 

Before Chief Justice Valdez and Justices Hinojosa and Yaez
Opinion Per Curiam


 Appellants, Cheryl Beheler Barnes and Janice Beheler Oreal , perfected an appeal from a judgment entered by the County
Court at Law No. 1 of Angelina County, Texas, in cause number 5719 .  After the record was filed, appellants filed a
motion to dismiss the appeal.  In the motion, appellants request that this Court dismiss the appeal. 
 The Court, having considered the documents on file and appellants' motion to dismiss the appeal, is of the opinion that the
motion should be granted.  Appellants' motion to dismiss is granted, and the appeal is hereby DISMISSED. 
PER CURIAM 
Do not publish. 
Tex. R. App. P. 47.3. 
Opinion delivered and filed this 
the 26th day of April, 2001 .